Citation Nr: 1717311	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO. 13-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury.

3. Entitlement to an initial compensable disability rating for residual scar from knee surgery.

4. Entitlement to an initial disability rating in excess of 50 percent for sleep apnea.

5. Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.

6. Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

7. Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. A March 2011 rating decision granted service connection for residuals of a left knee injury, residual scar from knee surgery, sleep apnea, major depressive disorder, and denied the service connection claim for bilateral hearing loss. An October 2011 rating decision granted service connection for degenerative disc disease of the lumbar spine and erectile dysfunction. The Veteran has appealed the denial of service connection for hearing loss as well as the initial ratings assigned for each of the identified service-connected disabilities.

In an April 2015 letter, the Veteran's representative indicated that he no longer wished to represent the Veteran in his appeal. Pertinent regulation states that after the AOJ has certified an appeal to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion. Good cause for such purposes is the extended illness or incapacitation of the representative; failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical. 38 C.F.R. § 20.608 (b)(2). 

Here, the Veteran's representative's withdrawal was submitted after certification of the appeal to the Board, and he did not provide good cause reasons for the withdrawal. In a letter dated in September 2016, the representative was notified of the procedure to withdraw from representation after certification of appeal, as set forth in 38 C.F.R. § 20.608. However, the representative did not respond to that letter and has not otherwise provided the Board with good cause for his requested withdrawal. Therefore, the Board finds that the Veteran's accredited agent remains his representative for purposes of this decision. However, as the issues involved in this appeal are being remanded, the Veteran's representative should follow the procedures outlined in 38 C.F.R. § 14.631 (c) to withdraw representation on remand, should he still wish to do so.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In VA Form 9s filed in February 2013, the Veteran requested a Travel Board hearing before a Veterans Law Judge. According to letters dated in April and June 2016, the Veteran was notified that he had been scheduled for a Travel Board hearing on July 21, 2016. It appears from the record that the Veteran did not report for that scheduled hearing. However, in August 2016, another notice letter was sent to the Veteran stating that he had been placed on the list of persons waiting to appear for a Travel Board hearing. There is no indication whether the Veteran's hearing was rescheduled or if the Veteran has withdrawn his request for a hearing.

The Board acknowledges that there was been some indication the Veteran's accredited agent no longer wished to represent the Veteran. However, as discussed above, the agent failed to provide the Board good cause to withdraw representation and currently remains as the Veteran's representative. Therefore, the Board finds that the Veteran should be afforded another opportunity to testify at a hearing with his representative given any potential confusion regarding representation. In that connection, as noted above, there is no indication that the Veteran has withdrawn his request for a hearing.

Accordingly, the claims must be remanded so that the Veteran may be provided with an opportunity to testify before a Veterans Law Judge at a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity for testimony on the issues of entitlement to service connection for bilateral hearing loss; entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury; entitlement to an initial compensable disability rating for residual scar from knee surgery; entitlement to an initial disability rating in excess of 50 percent for sleep apnea; entitlement to an initial disability rating in excess of 30 percent for major depressive disorder; entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine; and entitlement to an initial compensable disability rating for erectile dysfunction. Notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704 (b) (2016). After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




